Attachment to Corrected Notice of Allowability
This office action is in response to Applicant’s request (cf. attached communication) to address minor issues in allowed claim 12 (as presented in paragraph 3 of the office action dated 1/13/22).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Wilson on 3/18/22.
The application has been amended as follows:
Replace claim 12 (as presented in paragraph 3 of the office action dated 1/13/22) with the following:
12. (Withdrawn) A process for preventing degradation of a light-absorbing additive by a catalyst for initiating polymerization of an allyl monomer or allyl oligomer comprising:
 obtaining at least one allyl monomer or allyl oligomer;
 obtaining at least one catalyst for initiating the polymerization of said allyl monomer or allyl oligomer;
obtaining a light-absorbing additive not contained in core-shell nanoparticles, wherein said light-absorbing additive is comprised in non-core-shell nanoparticles; and
 
mixing the at least one allyl monomer or allyl oligomer, the at least one catalyst for initiating the polymerization of said allyl monomer or allyl oligomer, and the light-absorbing additive comprised in non-core-shell nanoparticles to obtain a polymerizable liquid composition as defined in claim 1,
wherein the light-absorbing additive in non-core-shell nanoparticles is homogeneously dispersed in said non-core-shell nanoparticles.

The discussion from 2-5 paragraphs of the office action dated 1/13/22, except for the portion pertaining to replacing claim 12 in paragraph 3 therein, is incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762